          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DmSION


DELDRICK D. JACKSON,                       *

                                           *        HABEAS CORPUS
                                           *
                                                    28 U.S.C. § 2255
      Movant                               *

                                           *        CmL ACTION NO.
                                           *            1:19-CV-00928-ELR-RDC
V.
                                           *

UNITED STATES OF AMERICA,                  *

                                           *        CRIMINAL ACTION NO.
                                           *            1:17-CR-00141-ELR-JFK
      Respondent.
                                           *




                                     ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge Regina D. Cannon. [Doc. 83].

Judge Cannon recommends that Movant's § 2255 Motion [Doc. 77] be denied and

that a Certificate ofAppealability be denied as well.

      After conducting a careful and complete review of a magistrate judge's

findings and recommendations, a district court judge may accept, reject, or modify a

magistrate judge's R&R. 28 U.S.C. § 636(b)(l) (C); Williams v. Wainwrisht, 681

F.2d 732 (11th Cir. 1982). No objections to the magistrate judge's R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error. See United


States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.
       Accordingly the Court ADOPTS the R&R [Doc. 83] as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Movant's

§ 2255 Motion [Doc. 77]. Additionally, the Court DECLINES to issue a certificate

of appealability because after considering 28 U.S.C. § 2253(c)(2), the Court finds

that Movant has not made a substantial showing of the denial of a constitutional

right. The Court DDtECTS the Clerk to CLOSE the civil case associated with

Movant's § 2255 Motion: Civil Action No. 1:19-CV-00928-ELR-RDC.

      SO ORDERED, this Z^_ ^day of March, 2020.




                                                i^-T A* /Q^
                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia
